DETAILED ACTION
	Claims 1-35 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-14), and Group I species (a) (claim 5), in the reply filed on May 10, 2021 is acknowledged.  The traversal is on the ground(s) that a search of the six (6) invention groups would not pose an undue burden on the Patent Office.  This is not found persuasive because burden is not a consideration in a finding of lack of inventive unity; rather, according to M.P.E.P. §1850, the only consideration is whether the inventions share a special technical feature.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-8 and 15-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions and/or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 10, 2021.

Priority
Acknowledgement is made of the instant application being a national stage entry under 35 USC 371 of international application PCT/US2018/017775, filed February 12, 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 7, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because the drawings are indicated by “Figure” rather than “FIG.” as required by 37 C.F.R § 1.84 (u)(1) (see also MPEP § 608.02 (V)).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Specification – Objection
The use of the terms MILLIPORE® water, PIPETTE-AID®, VORTEX GENIE® 2 and BIO-RAD C1000™ Touch Thermal Cycler, for example, which are trade names or marks used in commerce, have been noted in this application. These terms, and any other trade names or marks, should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. 

These claims are analyzed for eligibility in accordance with their broadest reasonable interpretation.  All of the claims are directed to a statutory category, e.g., a process (Step 1: YES).  
The next part of the analysis involves whether the claimed invention recites or is directed to one or more judicial exceptions (Step 2A, prong one).
Claim 1:  Claim 1 recites:
 “A method for providing a HIV-positive subject in need of allogeneic cell therapy HIV-resistant umbilical cord blood cells comprising: screening a plurality of umbilical cord blood units to identify subject- compatible umbilical cord blood units that exhibit HLA matching with the subject; screening the plurality of umbilical cord blood units to identify HIV- resistant umbilical cord blood units; and providing subject-compatible HIV-resistant umbilical cord blood cells from at least one of the umbilical cord blood units identified as being both subject- compatible and HIV-resistant.”	

Claim 1 recites providing subject-compatible HIV-resistant umbilical cord blood cells. As is recognized by the instant specification (paragraphs [0020]-[0023] and FIG. 3) the HIV-resistant blood cells comprising the CCR5 Δ32 deletion are a product of nature, i.e. umbilical cord blood cells, and the cells obtained from umbilical cord blood are subject-compatible since they have a lower immune reactivity, thus the claim recites a natural phenomenon.
Accordingly the claim 1 is directed to an exception (Step 2A, prong one: YES).  
Claim 2: claim 2 depends directly from claim 1, and further defines the umbilical cord blood is human umbilical cord blood.  This limitation does not limit the claim in such a way that is markedly different in structure or biological and/or pharmacological function from the natural counterpart.  Thus the claim recites a natural phenomenon.
Claim 3: claim 3 depends directly from claim 1, and further recites expanding the umbilical cord blood cells ex vivo.  This limitation does not limit the claim in such a way that provides a markedly different structure or biological and/or pharmacological function from the natural counterpart. Thus the claim recites a natural phenomenon.
Claim 4: claim 4 depends directly from claim 1, and further recites conditioning the umbilical cord blood cells ex vivo.  This limitation does not limit the claim in such a way that provides a markedly different structure or biological and/or pharmacological function from the natural counterpart. Thus the claim recites a natural phenomenon.
Claim 5: claim 5 depends directly from claim 1, and further defines the umbilical cord blood cells comprise hematopoietic stem cells.  This limitation does not limit the claim in such a way that provides a markedly different structure or biological and/or pharmacological function from the natural counterpart. Thus the claim recites a natural phenomenon.
Claim 9: claim 9 depends directly from claim 1, and further defines the HIV-resistant screening step, however, this limitation does not limit the claim in such a way that provides a markedly different characteristic to the umbilical cord blood cells. Thus the claim recites a natural phenomenon.
Claim 10: claim 10 depends directly from claim 1, and further defines the umbilical cord blood cells comprise CCR5 Δ32 homozygous cells.  As recognized by the instant specification (paragraph [0008]), CCR5 Δ32 homozygous cells are naturally occurring.  This limitation does not limit the claim in such a way that provides a markedly different structure or biological and/or pharmacological function from the natural counterpart. Thus, the claim recites a natural phenomenon.


The next part of the analysis involves whether the claimed invention recites additional elements that integrate the judicial exception into a practical application (Step 2A, prong two).
Although claim 1 recites a step for “providing” the HIV-resistant umbilical cord blood cells, this limitation is recited at such a high level of generality that the claim encompasses merely delivering the cells to a subject, such as simply placing the screened cells in a vial and handing the vial to the subject.  The claims do not require any limitations directed to administering the cells or to requiring any specific dosing. The claim does not provide any information as to how the patient is to be treated by allogeneic cell therapy.  Thus, the claims do not recite additional steps that integrate the judicial exception into a practical application (Step 2A, prong two: No).

The final part of the analysis involves whether the claimed invention, as a whole, recite something “significantly more” than the judicial exceptions (Step 2B).  
As discussed with respect to Step 2A Prong Two, the claim recites a generic “providing” step, which does not require any particular application of the recited umbilical cord blood cells. Mere instructions to provide an exception cannot provide an inventive concept.  Thus, the claims do not qualify as eligible subject matter, and are rejected under 35 U.S.C. 101 (Step 2B: NO).


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2 and 10 are rejected under 35 U.S.C. 102 (a)(1) and 102 (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chow et al., (US 2005/0220772; IDS 8/7/2019) (“Chow”).

Regarding claim 1, Example 2 (paragraphs [0087]-[0090]) of Chow teaches the following method for providing HIV-positive patients desiring treatment with allogeneic stem cells from umbilical cord blood (i.e. a HIV-positive subject in need of allogeneic cell therapy):
Umbilical cord blood samples from unrelated infants were obtained, DNA was extracted and the DNA samples were sequenced and screened for the presence of a nucleic acid sequence corresponding to that of the CCR5 delta 32 (CCR5 Δ32) polymorphism (i.e. screening a plurality of umbilical cord blood units to identify HIV-resistant umbilical cord blood units); 
Samples with cells containing homozygous or heterozygous polymorphisms were also HLA-typed using a commercial procedure (i.e. screening a plurality of umbilical cord blood units to identify subject-compatible umbilical cord blood units that exhibit HLA matching with the subject
Approximately five thousand umbilical cord samples were tested for presence of an HIV resistant, homozygous CCR5 mutation. Twenty-two samples with HIV resistant homozygous CCR5 delta 32 polymorphisms were identified;
 Samples with the beneficial polymorphism and the closest HLA match to a patient are selected and transfused intravenously into patient for treatment of HIV infection (i.e. providing subject-compatible HIV-resistant umbilical cord blood cells from at least one of the umbilical cord blood units identified as being both subject-compatible and HIV-resistant).

	Although Chow teaches screening the blood samples for HIV-resistance prior to HLA-typing, it is noted that Chow’s disclosed method anticipates claim 1 since a reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)). MPEP 2131.02 (III)
	Thus, claim 1 appears to be identical to the teachings of Chow, and is considered anticipated.  
	In the instant case, in the alternative, although Chow screens to identify HIV-resistant cells prior to screening for HLA matching, it is noted precedential CCPA case law holds that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)). See MPEP 2144.04 IV C.

	Regarding claim 2, Chow’s Example 2 teaches the umbilical cord blood are from infants, which reads on “the plurality of umbilical cord blood units are human umbilical cord blood units”. 
	Regarding claim 10, Chow’s Example 2 teaches the therapeutic umbilical cord blood cells comprise CCR5 Δ32 homozygous cells, which reads on “wherein the subject-compatible HIV-resistant umbilical cord blood cells comprise CCR5 Δ32 homozygous cells.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chow, as applied to claims 1-2 and 10 above.
The teaching of Chow is set forth above.
	Regarding claim 3 and the limitation directed at expanding the umbilical cord blood cells ex vivo, it is noted that Chow’s Example 2 does not further teach the cells are expanded ex vivo.  However, Chow teaches that after screening the therapeutic stem cells are expanded ex vivo using standard methods (paragraph [0075]).  Thus, Chow does render obvious expanding the cells ex vivo, that is, Chow teaches the limitation required by the current claim and as this limitation is found in one reference it is held that expanding the umbilical cord cells ex vivo is within the scope of the teachings of Chow, and thus renders the invention of claim 3 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to expand the cells ex vivo.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Chow.
Regarding claim 4 and the limitation directed at conditioning the umbilical cord blood cells ex vivo, it is noted the limitation directed to conditioning is recited in a generic manner and thus encompasses any manner of manipulating the cells ex vivo to prepare the cells for use. It is further noted the instant specification does not provide a specific definition regarding any ‘conditioning’ parameters.
	Chow’s Example 2 does not further teach the cells are conditioned ex vivo.  However, Chow teaches the therapeutic umbilical cord blood stem cells can be enriched (i.e. conditioned) prior to transplantation by tagging with hematopoietic stem cell-surface markers and subjecting the cells to sorting via FACS (paragraph [0075]).  Thus, Chow does render obvious conditioning the cells ex vivo, that is, Chow teaches the limitation required by the current claim and as this limitation is found in one reference it is held that conditioning the umbilical cord cells ex vivo is within the scope of the teachings of Chow, and thus renders the invention of claim 4 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to condition the cells ex vivo.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Chow.
	Regarding claim 5 and the limitation that the claimed umbilical cord blood cells comprise hematopoietic stem cells, it is noted Chow’s Example 2 does not further teach the therapeutic umbilical cord blood cells comprise hematopoietic stem cells.  However, Chow teaches the therapeutic umbilical cord blood stem cells can be enriched prior to transplantation by tagging with hematopoietic stem cell-surface markers and subjecting the cells to sorting via FACS (paragraph [0075]).  Thus, Chow does render obvious that the claimed umbilical cord blood cells comprise hematopoietic stem cells, prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to isolate umbilical cord blood cells comprising hematopoietic stem cells.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Chow.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chow, as applied to claims 1-2 and 10 above, and further in view of Petz et al., (Biol Blood Marrow Transplant, 23 October 2013, Vol. 19, pages 393-397; IDS 8/7/2019) (“Petz”) and Koontz et al., (J Mol Diagn, 26 June 2014, vol. 16, pages 533-540; IDS 8/7/2019) (“Koontz”).
The teaching of Chow is set forth above.
Regarding claim 9, although Chow teaches screening to identify HIV-resistant umbilical cord blood cells comprises screening using nucleic acid hybridization-based methods, i.e. polymerase chain reaction (PCR), on the umbilical cord blood samples (paragraphs [0060]-[0063]), Chow does not further teach using nested polymerase chain reaction (PCR) on umbilical cord dried blood spots, as recited in claim 9.  	However, Petz teaches screening umbilical cord blood units for CCR5 Δ32 homozygous deletions using nested PCR on the umbilical cord blood samples (Abstract; Materials and Methods, Developing an Inventory of CCR5 Δ32/Δ32 Cord Blood Units, left column, page 394) and Koontz teaches screening for DNA deletions using dried 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute using nested PCR on umbilical cord dried blood spots, as the screening method in the method of Chow.
 The person of ordinary skill in the art would have been motivated to use nested PCR on umbilical cord dried blood spots, as taught by Petz and Koontz, for the predictable result of using well-known PCR techniques on easily obtained blood samples that employ less invasive sampling techniques, thus making it more convenient to obtain the desired samples.
The skilled artisan would have had a reasonable expectation of success in substituting nested PCR on umbilical cord dried blood spots, in the method of Chow because Petz and Koontz has shown that such methods are well-known and the use of dried blood spots is beneficial since the sample collection is less invasive and more easily transported and stored as compared to conventional whole blood.

	Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chow, as applied to claims 1-2 and 10 above, and further in view of Hutter et al., (N Engl J Med, 12 February 2009, Vol. 360, pages 692-698; IDS 8/7/2019) (“Hutter”).
	The teaching of Chow is set forth above.
	Regarding claim 11, it is initially noted that claim 11 recites “administering to the subject a composition comprising a therapeutically effective dose of subject-compatible HIV-resistant umbilical cord blood cells provided according to claim 1.” The phrase “provided according to claim 1” is directed to the manner in which the cells are prepared. With regard to the manner in which the cells have been produced (i.e., “…according to claim 1 ...”), such a limitation is not an active step required by the method for treating, but rather is a product-by-process step which defines the cells.  Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  
	In the instant case, if the product by process limitations are considered, the process imparts these features:  providing umbilical cord blood cells that (1) exhibit HLA-matching with the subject in need of cell therapy, i.e. subject-compatible and (2) are HIV-resistant. Thus, the administering of any therapeutically effective dose of subject-compatible, HIV-resistant umbilical cord blood cells would read on the instant ‘administering’ step.
	As set forth above regarding claim 1, Chow teaches treating HIV by administering a composition comprising subject-compatible HIV-resistant umbilical cord blood cells according to standard stem cell transplantation protocols (paragraph [0085]). Chow’s disclosed use of standard stem cell transplantation protocols is considered to read on administering a therapeutically effective dose.  However, Chow does not further disclose the subject has a hematological disease or condition.
	Hutter is directed to treating HIV in a subject having acute myeloid leukemia (i.e. a hematological disease) by transplanting allogeneic homozygous CCR5 Δ32 stem cells.  Hutter teaches the patient remained without viral rebound 20 months after transplantation (Summary).  Hutter further teaches a second cell transplant was conducted using 2.1 x 106 cells per kg from the same donor, which led to complete Case Report, second paragraph, left column to first paragraph, right column, page 693).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat HIV in a subject having a hematological disease that needs allogeneic cell therapy.
The person of ordinary skill in the art would have been motivated to modify the method of Chow to include treating HIV in a subject also having a hematological disease, as taught by Hutter, for the predictable result of developing methods of treating a broader patient population suffering from HIV using stem cells comprising the CCR5 Δ32 homozygous cells, thus meeting the limitation of claim 11.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Chow and Hutter because each of these teachings are directed at therapeutic uses of CCR5 Δ32 homozygous cells for HIV-positive patients.	
Regarding claim 12, Hutter teaches the hematological disease is acute myeloid leukemia, thus meeting the limitation of claim 12.
Regarding claims 13 and 14, Hutter teaches administering two doses of the CCR5 Δ32 homozygous cells. The first dose comprised 2.3 x 106 cells/kg of body weight and the second dose comprised 2.1 x 106 cells per kg of body weight.  The treatment resulted in the patient remaining without HIV viral rebound and discontinuation of antiretroviral therapy (i.e. HIV-resistant cells are therapeutically effective to treat HIV) (claim 13) and the treatment led to complete remission of the acute myeloid leukemia (i.e. HIV-resistant cells are therapeutically effective to treat the hematological disease or condition) (claim 14). 

The person of ordinary skill in the art would have been motivated to modify the method of Chow to include administering therapeutically effective doses of HIV-resistant umbilical cord blood cells (CCR5 Δ32 homozygous cells) for the predictable result of treating hematological diseases, as well as for treating HIV.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Chow and Hutter because each of these teachings are directed at therapeutic uses of CCR5 Δ32 homozygous cells for HIV-positive patients.	

Conclusion
No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/Examiner, Art Unit 1633